FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MELVIN ROBERTO PALMA                             No. 12-71022
SANDOVAL,
                                                 Agency No. A096-353-209
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Melvin Roberto Palma Sandoval, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Palma Sandoval’s untimely

motion to reopen, see 8 C.F.R. § 1003.2(c)(2), because it considered the record and

acted within its broad discretion in determining that the evidence was insufficient

to demonstrate prima facie eligibility for the relief sought, see Najmabadi, 597
F.3d at 986 (BIA may deny a motion to reopen based on failure to show prima

facie eligibility for the relief sought); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We reject Palma Sandoval’s contention that the BIA did not

give full and fair consideration to the evidence. See Najmabadi, 597 F.3d at 990-

91. In light of these conclusions, we reject Palma Sandoval’s contention that

remand is required under Perdomo v. Holder, 611 F.3d 662 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71022